Citation Nr: 1818661	
Decision Date: 03/28/18    Archive Date: 04/05/18

DOCKET NO.  14-20 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Whether the reduction in the disability rating for nummular eczema with intermittent seborrheic dermatitis with post inflammatory hypopigmentation, from 60 percent to 30 percent, based on a finding of clear and unmistakable error (CUE), was proper.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Hammad Rasul, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1979 to November 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, which reduced the rating for nummular eczema with intermittent seborrheic dermatitis with post inflammatory hypopigmentation from 60 percent to 30 percent, effective April 1, 2012, based on a finding of CUE.


FINDINGS OF FACT

1.  In a March 2010 rating decision, the RO increased the rating for nummular eczema with intermittent seborrheic dermatitis with post inflammatory hypopigmentation from 30 to 60 percent.  

2.  In a September 2011 rating decision, the RO proposed to reduce the disability rating for the Veteran's service-connected nummular eczema with intermittent seborrheic dermatitis with post inflammatory hypopigmentation from 60 percent to 30 percent based on a finding of CUE in the March 2010 rating decision; the RO reduced the rating in a January 2012 rating decision. 

3.  The finding of CUE was improper, given that the law and regulations extant at that time did not reflect that an undebatable error was made in the March 2010 rating decision.


CONCLUSION OF LAW

The reduction of the rating for nummular eczema with intermittent seborrheic dermatitis with post inflammatory hypopigmentation from 60 percent to 30 percent was improper, and restoration of the 60 percent rating is warranted.  38 U.S.C. § 1155, 5109A (2012); 38 C.F.R. §§ 3.104, 3.105 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C. §§ 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).

The VCAA is inapplicable to issues of CUE.  Parker v. Principi, 15 Vet. App. 407 (2002);  Livesay v. Principi, 15 Vet. App. 165 (2001).

II.  Legal Criteria and Analysis

By operation of law, a previous rating decision by the RO is binding and will be accepted as correct in the absence of clear and unmistakable error (CUE).  38 U.S.C. § 5109A; 38 C.F.R. § 3.104(a), 3.105(a).  CUE is a very specific and rare kind of error.  It is the kind of error, of fact or of law, that when called to the attention of later reviewers compels the conclusion, to which reasonable minds could not differ, that the result would have been manifestly different but for the error. 

The Court of Appeals for Veterans Claims (Court) has set forth a three-pronged test to determine whether CUE is present in a prior determination: (1) either the correct facts, as they were known at the time, were not before the adjudicator (more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied; (2) the error must be undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242 (1994), Russell v. Principi, 3 Vet. App. 310 (1992). 

Thus, even where the premise of error is accepted, if it is not absolutely clear that a different result would have ensued, the error complained of cannot be clear and unmistakable.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993), citing Russell v. Principi, 3 Vet. App. 313 (en banc). 

Evaluation of the propriety of the rating decision issued in March 2010 requires consideration of two separate standards, the standard relating to CUE and the standard governing reduction of benefits.  That is, the reduction on appeal was based on a determination that CUE existed in the March 2010 rating decision.  If CUE was not present in the prior decision, then there is no basis for the reduction.  If CUE was present in the March 2010 rating decision, because the remedy used to correct such error was reduction, the proper procedures governing reduction must be observed.  The Board is required to analyze both questions. 

Under 38 C.F.R. § 4.118, diagnostic code (DC) 7806, in effect at the time of the reduction and currently, a 10 percent rating requires that at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas be affected, or intermitted systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of less than six weeks during the past 12-month period.  A 30 percent rating requires that 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas be affected, or systemic therapy such as corticosteroids or other immunosuppressive drugs be required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating requires that more than 40 percent of the entire body or more than 40 percent of exposed areas be affected, or constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs be required during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.

On a February 2010 VA examination, the examiner noted that the Veteran had received skin treatment in the past 12-months that required applying a thin film of clotrimazole 1%.  The examiner described the duration of use in the past 12-months as near constant, described the treatment as corticosteroid, and noted that the type of treatment was topical. 

On an October 2011 VA examination, the examiner noted that the Veteran daily applied a small amount of betamethasone 0.05% to the affected area.  The examiner described the duration of use in the past 12-months as constant, described the treatment as corticosteroid, and noted that the type of treatment was topical.  The examiner also noted the percent of exposed areas affected was less than 5 percent and total body area affected was less than 5 percent.

On a July 2012 VA examination, the examiner noted that the Veteran was treated with topical corticosteroids constantly or near constantly for the previous 12 months.  The examiner noted that the Veteran's dermatitis affected less than 5 percent of total area and between 5 percent to 20 percent of exposed area.  The examiner also noted that the Veteran's eczema affected between 20 percent to 40 percent of total body area and affected between 5 percent to 20 percent of exposed area.  

For the following reasons, the Board finds that the reduction of the rating from 60 to 30 percent based on CUE was improper.  The law at that time was unclear as to whether a 60 percent rating was warranted for use of a topical corticosteroid under DC 7806.  There was no precedential decision interpreting the term "systemic therapy" in DC 7806.  That the increase of the rating from 30 to 60 percent was not the result of an undebatable error in applying the law and regulations extant at that time is evidenced by the fact that, when the Court did address this issue several years later, it held that the use of a topical steroid constituted "systemic therapy" within the meaning of DC 7806.  Johnson v. McDonald, 27 Vet. App. 497, 505 (2016).  The Court reasoned, "[B]ecause the plain wording of Diagnostic Code 7806 is that systemic therapy includes the use of corticosteroids without any limitation to such use being oral or parenteral as opposed to topical, [the Veteran's] use of a topical corticosteroid is systemic therapy within the meaning of Diagnostic Code 7806."  Id.  Although the Federal Circuit reversed the Court's decision in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017), the fact that these courts disagreed reflects that it was not undebatable at the time of the March 2010 rating decision increasing the rating for nummular eczema with intermittent seborrheic dermatitis with post inflammatory hypopigmentation from 30 to 60 percent that such an increase was an incorrect application of DC 7806.  Consequently, the RO's January 2012 reduction of the rating for this disability from 60 percent to 30 percent based on a finding of CUE in the March 2010 rating decision was improper.  Restoration of the 60 percent rating is therefore warranted.

In reaching the above conclusion, the Board notes that the Federal Circuit's decision in Johnson v. Shulkin, 862 F.3d 1351 (Fed. Cir. 2017) indicated that the March 2010 rating increase was in fact an incorrect interpretation of the applicable regulation.  Moreover, the Federal Circuit's interpretation explains what the regulation meant at that time.   Patrick v. Shinseki, 668 F.3d 1325, 1329 (Fed. Cir. 2011) ("'Unlike changes in regulations and statutes, which are prospective, our interpretation of a statute is retrospective in that it explains what the statute has meant since the date of enactment'" (quoting Patrick v. Nicholson, 242 F. App'x 695, 698 (Fed. Cir. 2007))).  However, in reviewing the RO's January 2012 finding of CUE as the basis for the rating reduction in this case, the Board looks to the meaning of the applicable regulation at the time the rating decision was made.  As the meaning of the regulation in March 2010 was unclear, the January 2012 finding of CUE was not proper.  Whether the 60 percent ratings that were granted based on the rationale, subsequently determined by the Federal Circuit in Johnson v. Shulkin to be incorrect, that the use of corticosteroids constitutes "systemic therapy" under DC 7806 should be reduced to 30 percent in light of this decision, is not an issue that is before the Board at this time.

ORDER

As the reduction of the disability rating for nummular eczema with intermittent seborrheic dermatitis with post inflammatory hypopigmentation from 60 percent to 30 percent, based on CUE, was improper, restoration of the 60 percent rating is granted.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


